Citation Nr: 0906075	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss, prior to January 2, 2008. 

2.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss, since January 2, 2008. 

3.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.

4.  Entitlement to a rating in excess of 10 percent for right 
elbow epicondylitis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and anxiety.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder. 

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to 
February 1972 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 


FINDINGS OF FACT

1.  Prior to January 2, 2008, the Veteran's bilateral hearing 
loss was manifested by an average pure tone decibel loss of 
82.50 decibels in the right ear with speech recognition of 64 
percent (Level VIII); and an average pure tone decibel loss 
of 78.75 decibels in the left ear with speech recognition of 
60 percent (Level VII). 

2.  Since January 2, 2008, the Veteran's bilateral hearing 
loss has been manifested by an average pure tone decibel loss 
of 76.25 decibels in the right ear with speech recognition of 
64 percent (Level VII); and an average pure tone decibel loss 
of 80 decibels in the left ear with speech recognition of 44 
percent (Level IX). 

3.  Throughout the rating period on appeal, the subjective 
evidence of record reflects nausea and persistent abdominal 
pain; objectively the evidence does not demonstrate anemia 
combined with weight loss or recurrent incapacitating 
episodes. 

4.  Throughout the rating period on appeal, the Veteran's 
right elbow disability has been manifested by subjective 
complaints of pain; objective findings include limited 
flexion to no worse than 140 degrees, with normal extension. 

5.  A chronic psychiatric disorder was not shown in service 
or for many years thereafter; depression or anxiety are not 
causally related to active service. 

6.  In an unappealed March 2003 rating decision, the RO 
denied a claim of entitlement to service connection for a 
right shoulder disorder.

7.  The evidence added to the record since March 2003, when 
viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

8.  The Veteran's service-connected disabilities are of such 
severity as to preclude him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to January 2, 2008, the criteria for a rating in 
excess of 40 percent for bilateral hearing loss were not met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. § 3.102, 3.159 (as amended), 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2008).

2.  Since January 2, 2008, the criteria for a rating in 
excess of 50 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.159 (as amended), 4.85, 4.86, DC 
6100 (2008).

3.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.110, 4.112, 
4.113, 4.114, DC 7305 (2008). 

4.  The criteria for a rating in excess of 10 percent for 
right elbow epicondylitis have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5024-5206 (2008).

5.  An acquired psychiatric disorder, claimed as depression 
and anxiety, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).

6.  The March 2003 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

7.  The evidence received subsequent to the March 2003 RO 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

8.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 
4.15, 4.16, 4.19 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

With respect to the Veteran's right elbow claim, the Board 
acknowledges that in evaluating musculoskeletal disabilities, 
consideration must be given to additional functional 
limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).

The Veteran is claiming entitlement to an increased rating 
for his bilateral hearing loss, duodenal ulcer and right 
elbow disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Prior to January 2, 2008

Service connection for bilateral hearing loss was initially 
granted in a June 1972 rating decision.  Prior to January 2, 
2008, the Veteran's bilateral hearing loss disability was 
rated at 40 percent disabling pursuant to DC 6100.  

In the present case, the Veteran had a VA audiological 
examination in January 2005.  This examination revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
75
85
95
LEFT

70
80
85
80







His puretone average for the right ear was 82.50.  His 
puretone average for the left ear was 78.75.  Speech 
recognition was 64 percent for the right ear and 60 percent 
for the left ear.  He was diagnosed with bilateral 
sensorineural hearing loss.  

Applying the findings of the January 2005 VA examination to 
the rating criteria for hearing impairment, the Board finds 
that an evaluation in excess of 40 percent is not warranted.  
First, right ear hearing loss manifests an average puretone 
threshold of 82.50 decibels, with a 64 percent speech 
discrimination, resulting in right ear hearing loss at Level 
VIII.  Although his right ear shows an exceptional pattern of 
hearing impairment, use of Table VIA does not result in a 
higher categorization of his impairment.  As such, the 
Veteran's right ear hearing loss remains at Level VIII.   

Moreover, Veteran's left ear showing pure tone threshold of 
78.75 decibels, and 60 percent speech discrimination, results 
in left ear hearing loss of Level VII.  As above, the left 
ear shows an exceptional pattern of hearing impairment but 
does not result in a higher categorization of his impairment.  
As such, the Veteran's left ear hearing loss remains 
categorized to be of Level VII.  Applying these results to 
Table VII, a 40 percent evaluation, but no more, is 
warranted.  

Since January 2, 2008

With respect to the claim for the period since January 2008, 
the Veteran's bilateral hearing loss disability is rated at 
50 percent disabling pursuant to DC 6100.

The Veteran underwent a VA audiological examination in 
January 2008.  This examination revealed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
75
80
80
LEFT

70
75
90
85







His puretone average for the right ear was 76.25, puretone 
average for the left ear was 80.  Speech recognition was 64 
percent for the right ear and 44 percent for the left ear.  
He was diagnosed with bilateral sensorineural hearing loss.  

Applying the findings of the January 2008 VA examination to 
the rating criteria for hearing impairment, the Board finds 
that the criteria for an evaluation in excess of 50 percent 
for bilateral hearing loss have not been met.  First, right 
ear hearing loss manifests an average puretone threshold of 
76.25 decibels, with a 64 percent speech discrimination, 
resulting in right ear hearing loss at Level VII.  Although 
an exceptional pattern of hearing impairment is shown, it 
does not result in a higher categorization.  As such, right 
ear hearing loss remains at Level VII. 

Moreover, the Veteran's left ear shows an average pure tone 
threshold of 80 decibels, and 44 percent speech 
discrimination, resulting in Level IX.  Again an exceptional 
pattern of hearing impairment is shown but results in no 
change of level of impairment beyond Level IX.  Applying 
these results to Table VII, a 50 percent evaluation, but no 
more, is warranted.  

The Board acknowledges the Veteran's various letters 
describing his hearing loss, and how it has impacted his 
daily life.  However, the Board is limited in evaluating 
hearing loss to the mechanical application of the rating 
schedule under the specified testing methods.  The 40 percent 
compensation evaluation assigned for his bilateral hearing 
loss, prior to January 2, 2008, and the 50 percent 
compensation evaluation assigned since January 2, 2008, 
accurately reflect his disability picture as contemplated 
under the VA rating criteria.  

Duodenal Ulcer

The RO has rated the Veteran's duodenal ulcer at 20 percent 
pursuant to DC 7305.  Diseases of the digestive system, 
particularly within the abdomen, which produce a common 
disability picture characterized by varying degrees of 
abdominal pain, anemia, and disturbances in nutrition are 
considered coexisting abdominal conditions and do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principles of pyramiding 
outlined in 38 C.F.R. § 4.14, §§ 38 C.F.R. 4.113, 4.114 
(2008). 

In order to warrant a higher rating, the evidence must show:
.  
*	a moderately severe duodenal ulcer that is less than 
severe but with impairment of health manifested by 
anemia and weight loss; or 
*	recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a 
year (a 40 percent rating).

The Board has reviewed the evidence of record and finds that 
the evidence does not support for an award of the next-higher 
40 percent rating under DC 7305. At the outset, it is noted 
that the overall weight of the evidence does not indicate 
that the Veteran's duodenal ulcer resulted in both anemia and 
weight loss.  For example, he reported at his November 2003 
VA examination that his weight had remained steady for the 
past 12 months.  The examiner further commented that there 
was no evidence of anemia.  

At a January 2005 VA examination, the Veteran denied any 
weight gain or loss, and he additionally denied any anemia.  
The examiner commented that the Veteran was well-developed 
and well-nourished.  A colonoscopy performed in December 2006 
further revealed that the duodenum had a normal appearance. 

Although the Veteran was diagnosed with anemia and 
unexplained weight loss at a March 2006 private treatment 
visit, private treatment records from November 2005, February 
2006, May 2006, all diagnosed him with anemia but noted that 
he was well nourished.  Further, a January 2008 VA 
examination report noted that he had mild normocytic 
normochromic anemia, but was well-nourished.  The examiner 
additionally commented that the size and mucosa of his 
stomach and duodenum were normal. As such, although anemia 
has been documented at different times throughout the rating 
period on appeal, the Veteran has been able to maintain his 
weight, as documented by the characterization of being 
"well-nourished." 

Additionally, the record does not demonstrate recurrent 
incapacitating episodes, relating to his duodenal ulcer, 
averaging 10 days or more in duration at least four or more 
times a year.  The Board acknowledges that the Veteran is on 
a bland diet and takes numerous medications for his stomach 
disorders, which include peptic ulcers, gastroesophageal 
reflux (GERD), irritable bowel syndrome, and rectal pain.  
However, as incapacitating episodes have not been documented, 
a rating in excess of 20 percent is not warranted. 

Right Elbow Epicondylitis

Throughout the rating period on appeal, the Veteran's right 
elbow epicondylitis has been evaluated as 10 percent 
disabling pursuant to DCs 5024-5206. 

Under DC 5024, tenosynovitis is to be rated on the basis of 
limitation of motion of the affected parts, as arthritis, 
degenerative. The affected part in this case is the Veteran's 
right elbow. As an initial matter, the Board notes that the 
Veteran is right-hand dominant so the ratings will be 
considered for his "major" elbow. In order to be assigned a 
rating in excess of 20 percent, the evidence must show the 
following:

*	limitation of motion characterized by forearm flexion 
limited to 90 degrees (20 percent under DC 5206); 
*	limitation of motion characterized by forearm extension 
limited to 75 degrees (20 percent under DC 5207).

In applying the above provisions, the Board calls attention 
to 38 C.F.R. § 4.71a, Plate I, which indicates that the 
normal range of motion for the elbow is from full extension 
at zero degrees to 145 degrees flexion.  Additionally, in 
evaluating musculoskeletal disabilities, the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability, and incoordination. See 38 
C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

Upon VA examination in November 2003, the Veteran had 
complete full extension to flexion of 0 to 145 degrees.  The 
examiner commented that there was no additional limitation of 
range of motion by pain, weakness or lack of endurance. Right 
elbow pain was noted in an October 2003 VA outpatient 
treatment note.  He underwent another VA examination in 
January 2005. He complained of flare-ups approximately 4 
times a year with pain at 9 or 10 on a 1-10 pain scale. Upon 
examination, elbow flexion was noted as 0 to 140 degrees, 
both active and passive.  

When examined in again at a December 2007 VA examination, he 
described daily elbow pain at 6 out of 10.  He indicated 
ongoing stiffness and often dropped objects because of the 
pain in his elbow. Despite these reports of pain, right elbow 
flexion was reported as 0 to 140 degrees, with pain in the 
terminal 10 degrees of flexion.  He additionally had 
tenderness to palpation at the lateral epicondyle, and pain 
with resisted dorsiflexion of the wrist.  His sensation to 
light touch was grossly intact to his right arm and there was 
no increase in pain or decrease in range of motion with 
repetitive range of motion testing. 

The December 2007 VA examination added that, in considering 
DeLuca, "it is conceivable that pain could further limit 
function . . . it is not feasible, however, to attempt to 
express any of this in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty." 

Based on the above, there is no basis for an increased rating 
under DCs 5206 or 5207 during any portion of the rating 
period on appeal.  Indeed, flexion was not limited to 90 
degrees and extension was not limited to 75 degrees. 
Moreover, while acknowledging the Veteran's complaints of 
right elbow pain, there is no showing of additional 
functional limitation such as to enable a finding that his 
disability picture is most nearly approximated by the next-
higher 20 percent evaluation.  Therefore, a rating in excess 
of 10 percent is not warranted.

II.  Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records reflect that he was 
hospitalized for seven days in January 1951 because of 
anxiety and sinusitis.  An examination completed in August 
1954 indicated that he had normal psychiatric function.  A 
February 1965 service treatment record indicates that he was 
hospitalized from March to April 1964 for psychophysiologic 
gastrointestinal reaction and depression.  The note further 
indicated that he was preparing to adopt a baby.  

A December 1967 examination reflected a normal psychiatric 
evaluation. In a report of medical history completed at that 
time, the Veteran denied that he was nervous or suffered from 
depression or excessive worry.  A May 1969 medical statement 
indicated that he had no history of alcoholism, or 
psychiatric problems.  A May 1971 examination noted normal 
psychiatric function.  Further, in September 1971, just prior 
to separation from service, his psychiatric function was 
again normal.   

Although the Board acknowledges that he sought treatment for 
depression and anxiety on various occasions during service, 
based on the separation examination, a chronic psychiatric 
disorder was not shown in service. 

Next, post-service evidence does not reflect complaints or 
treatment for a psychiatric disorder until February 1980, 
over eight years following the Veteran's separation from 
service.  At that time, a private treatment note indicated a 
diagnosis of "weight loss which could be due to anxiety."  
Following this treatment, the record does not contain any 
treatment related to a psychiatric disorder until February 
2003, when a VA treatment record noted complaints by the 
Veteran of depression related to his wife's illness.  

In a February 2004 VA treatment record, he was again 
diagnosed with depression related to his wife's illness.  A 
March 2006 private treatment record diagnosed him with 
anxiety, while a May 2006 private treatment note contained a 
diagnosis of situational depression.  In this case, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1972) and initial reported symptoms related to 
a psychiatric disorder in 1980, at the earliest (an 8-year 
gap).  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Moreover, the Board finds that the competent evidence does 
not otherwise show that the Veteran's currently-diagnosed 
psychiatric disorder is related to active service.  
Specifically, no medical professional has established a 
relationship between the two.  

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of a psychiatric disorder.  However, given the lack 
of a chronic psychiatric disorder noted in service, the 
absence of identified symptomatology for several years after 
discharge, and no medical nexus between the Veteran's current 
complaints and active duty, the Board finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  

With respect to all the Veteran's claims (increased rating 
and service connection), the Board has also considered the 
statements of the Veteran asserting a relationship between 
these disorders and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As to the increased rating claims, the Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant higher ratings for his hearing, duodenal ulcer, and 
right elbow disabilities; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record. 

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of his disabilities.

As to the service connection claims, the Board attaches 
greater probative weight to the clinical findings than to the 
Veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

III.  New and Material Claim for Right Shoulder

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2004, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

In September 1998, the Veteran raised a claim of entitlement 
to service connection for a right shoulder disorder.  This 
was denied by the RO in an May 2000 rating decision on the 
basis that the evidence failed to show that a right shoulder 
disorder began during service or was related to service. He 
continued submitting claims for his right shoulder within the 
appeals period. On each occasion, the claim was denied 
(October 2001, October 2002), most recently by rating 
decision in March 2003.  The March 2003 decision is the last 
final denial on any basis.

In August 2004, the Veteran again sought to reopen his 
previously-denied right shoulder claim.  The request was 
denied in a March 2005 rating decision presently on appeal, 
on the basis that no new and material evidence had been 
submitted.  

Based on the procedural history set forth above, the question 
for consideration with respect to the Veteran's right 
shoulder is whether new and material evidence has been 
received to reopen the previously denied claim. The evidence 
of record at the time of the last final March 2003 rating 
decision included service treatment records, VA treatment 
records and a VA examination. 

The evidence added to the record since the March 2003 rating 
decision includes numerous VA treatment records, private 
treatment records and a January 2005 VA examination.  While 
new, this evidence is not material, as it does not address 
the critical inquiry, i.e. the etiology of the Veteran's 
right shoulder disorder.  Therefore, this evidence does not 
support a claim to reopen.

Although the Veteran has offered several statements as to the 
cause of his right shoulder disorder, the Board notes that 
his statements alone are not new and material evidence 
because, as a lay person, he is not competent to offer an 
opinion that requires medical expertise, and consequently his 
statements do not constitute new and material evidence to 
reopen the claims.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  As such, the evidence does not support the claim to 
reopen and the appeal is denied.

In sum, the evidence detailed above was not previously before 
the RO.  While "new," the evidence added to the record 
subsequent to the last final RO decision is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim, or raise a 
reasonable possibility of substantiating the claim.  

The Veteran's original claim was denied because the RO 
determined that there was no evidence to show that a right 
shoulder injury was incurred in or aggravated by active 
service.  Such evidence remains lacking.  As such, material 
evidence as contemplated under 38 C.F.R. § 3.156(a) has not 
here been received.  Consequently, the request to reopen the 
claim is denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  

IV.  TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  

If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for bilateral hearing loss 
(at 40 percent, effective May 11, 2000 and at 50 percent, 
effective January 2, 2008), a duodenal ulcer (at 20 percent), 
tinnitus (at 10 percent), right elbow epicondylitis (at 10 
percent), and a ganglion cyst, left wrist (at 0 percent). As 
such, he meets the schedular criteria of 38 C.F.R. § 4.16(a).  
Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the Veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Various statements in support of his formal claim for TDIU 
have indicated that he became too disabled to work around 
August 1984.  The Veteran has submitted numerous statements 
indicating that his hearing loss is so poor that he is barely 
able to hear anything.  He contends that his 
service-connected disabilities render him unemployable.  

In an April 2007 statement, the Veteran indicated that he had 
almost entirely lost his hearing and could not hear the 
television or talk on the phone without much difficulty.  In 
July 2007, he reported that his hearing was completely gone 
without hearing aids, and that even the use of hearing aids 
was not completely effective.  A Form 21-4192 submitted the 
same month reflected that the primary reason for terminating 
his employment was bad hearing.  In an August 2007 statement, 
he reflected that he was unable to get a job and his health 
had not been good since he left his last job, especially with 
respect to his stomach, legs, and hearing problems. 

The Board has considered the Veteran's consistent statements 
attesting to his inability to work due to his service-
connected disabilities.  Based on the Veteran's statements, 
and a review of the medical evidence, the Board finds that he 
is unemployable based on the nature and severity of his 
service-connected disabilities.  In other words, the severity 
of his disabilities precludes him from securing or following 
a substantially gainful occupation.  In reaching this 
decision, the Board has resolved all reasonable doubt in 
favor of the Veteran.  Accordingly, a TDIU is warranted.  

V. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's hearing loss, duodenal ulcer, 
and right elbow claims, § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2004,  prior to the RO decision that is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
rating as this is the premise of the claims.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claims.  In addition, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal by correspondence dated in 
March 2006.  Any questions as to the appropriate effective 
dates to be assigned are moot as the claims have been 
denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in September 2004, does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims for increased 
ratings.  Specifically, the September 2004 VCAA letter 
requested that he submit all evidence in his possession 
showing that his service-connected disabilities had increased 
in severity, including personal statements and statements 
from individuals who could describe the severity of his 
disabilities.

Additionally, a December 2005 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim. It additionally advised him of the 
rating considerations of 38 C.F.R. §3.321(b)(1), explaining 
that ratings are based upon the average impairments of 
earning capacity, and also presented him with the diagnostic 
code used to evaluate disabilities of the musculoskeletal 
system that are painful on examination.  Based on the 
evidence above, the Veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim. 

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  Specifically, in his August 2004 claim for 
an increased rating, he requested that he be re-evaluated for 
his condition.  He further submitted numerous statements 
indicating the impact of these conditions on his daily life. 
These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for increased ratings.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

With respect to the Veteran's claim to reopen, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
December 2004, included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the Veteran's service connection claim, the 
VCAA duty to notify was satisfied by way of letter sent to 
the Veteran in March 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  There is no 
allegation from the Veteran that he has any evidence in his 
possession that is needed for full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the service-connection issue on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and the Veteran submitted private treatment records.  
Additionally, VA examinations were completed in November 
2003, January 2005, December 2007, and January 2008.  

Further, a specific VA medical opinion is not needed to 
consider whether he has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion is not warranted.  

Moreover, given the absence of in-service evidence of a 
chronic psychiatric disorder, no evidence of this disorder 
for years after separation, and no competent evidence of a 
nexus between service and the Veteran's claim, a remand for a 
VA examination would not be warranted.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's TDIU claim, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

A rating in excess of 40 percent for bilateral hearing loss, 
prior to January 2, 2008, is denied.

A rating in excess of 50 percent for bilateral hearing loss, 
since January 2, 2008, is denied.

A rating in excess of 20 percent for a duodenal ulcer is 
denied.

A rating in excess of 10 percent for right elbow 
epicondylitis is denied.

Service connection for an acquired psychiatric disorder, 
claimed as depression and anxiety, is denied. 

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a right shoulder disorder is denied.  

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


